ACCEPTED
                                                                                               12-17-00315-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                            1/22/2018 10:39 AM
                                                                                                     Pam Estes
                                                                                                        CLERK

                                   No. 12-17-00315-CR

 DUSTIN CHRZAS                               §     IN THE COURT OF APPEALS
                                                                    FILED IN
     Appellant                               §                    12th COURT OF APPEALS
                                                                       TYLER, TEXAS
                                             §
 vs.                                         §     12TH   JUDICIAL1/22/2018
                                                                   DISTRICT 10:39:03 AM
                                                                         PAM ESTES
                                             §                             Clerk
 THE STATE OF TEXAS,                         §
     Appellee                                §     AT TYLER, TEXAS

 APPELLANT’S FIST MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                     SIXTY-DAY REQUEST

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                             I.

       Appellant’s brief in this matter is due on 18 January 2018. No prior extensions

have been requested.

                                             II.

       While working on this case counsel has also been working on approximately 40

open appellate cases in this and other courts to which he has been appointed by Smith

County. This has included investigating motions for new trials (looking for and talking

with potential witnesses, jail and office visits with new appellate appointments, trial court

appearances for the same), requests for and reviews of reporter’s and clerk’s records,

research, briefing, review of opinions, investigation of potential PDR issues, etc. While

not all of these cases have required significant attention from counsel during this time,
many of them have which has resulted in counsel having been unable to devote the full

attention necessary to this case prior to today’s date.

                                              II.

       No prior extensions have been requested and it is respectfully prayed that the in

the interest of justice, the Court grant this motion.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by sixty days.

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            PO Box 8355
                                            Tyler, TX 77511
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by facsimile concurrently with its filing.

                                            /s/Austin Reeve Jackson